TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00488-CR



                           Jasmine Shante Quattlebaum, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 68323, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Jasmine Shante Quattlebaum seeks to appeal from a judgment adjudicating

guilt for the offense of deadly conduct. See Tex. Penal Code § 22.05. The trial court has certified

that appellant waived the right of appeal. Accordingly, the appeal is dismissed. See Tex. R. App.

P. 25.2(a)(2), (d) (“The appeal must be dismissed” if trial court does not certify defendant’s right

of appeal.).



                                              __________________________________________
                                              Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed for Want of Jurisdiction

Filed: May 26, 2016

Do Not Publish